Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive for at least the following remarks.


The incorporated subject matter into independent 1 is met by Zhou (US 2018/0320828) in combination with Schreiber (US 2016/0098229).  Zhou teaches method for adjusting over provisioning space in flash device where capacity of the over provisioning space is determined by a primary controller performing optimization operation, which includes wear balancing, garbage collection, bad block mapping. Zhou teaches performing garbage collection using a targeted garbage collection adjustment parameter to perform garbage collection processing on the data stored in the flash device. (See Par. 0021-0024; Par. 0033-0036) Zhou’s garbage collection method features space capacity of the flash device adjusted according to the target adjustment parameter such that the targeted adjustment parameter determines the ratio of the flash device being dynamically adjusted according to volume of stored data.

Portions of claim 17 have been incorporated into independent claim 12. Applicant has incorporated the subject matter of claim 12 that is sufficient to overcome the art of record, therefore render claims 12-20 allowable. 

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210828 (Zhou et al) in view of US 2016/0098229 (Schreiber et al).

With respect to claim 1, Zhou teaches method of a data storage device to store objects from a client device, each object comprising a self-contained set of data bits having an object method for adjusting over provisioning space and a flash device by adjusting the over provisioning space capacity of the memory based on operation instruction for data size to be stored) [Abstract; Par. 0054; Par. 0064]; adaptively adjusting a garbage collection unit (GCU) layout of the NVM to accommodate the storage of the object (space capacity of the flash device adjusted according to the target adjustment parameter such that the targeted adjustment parameter determines the ratio of the flash device being dynamically adjusted according to volume of stored data; adjustment parameter corresponding to the initial size of data, the target adjustment parameter being different from an adjustment parameter corresponding to expected size of data) [Par. 0021-0024; Par. 0033-0036; Par. 000064-0067; Par. 0054]; generating a predicted remaining storage capacity of the NVM in terms of additional objects that can be stored by the NVM responsive to the adaptively adjusted configuration of the NVM; and reporting the predicted remaining capacity of the NVM (changing the size of the data saved with need to determine a new target over provisioning level and a new target adjustment parameter, user available space capacity  used determining a changed size of the user data after performing the operation; and adjust the capacities of the data storage space and the over provisioning space according to the changed size of the user data) [Par. 0054; Par. 0064-0067]. Schreiber teaches adjusting parameter after determining a change of data size, but fails to specifically teach object metadata to describe the object data to report to a client device. However, Schreiber teaches systems and method to automatically analyze performance of an automatic memory management system garbage collection output file may be analyzed to identify a plurality of flags associated with a performance of the server system that does not meet one or more performance thresholds further analysis by an analysis/reporting module, automatically adjust settings associated with [Abstract; Par. 0026-0028; Par. 0039-0040; Par. 000082-0083]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine the workload prediction, as taught by Zhou, with the dynamic storage control of Schreiber, in order to provide a system with improved functionality by providing an appropriate amount for each workload, as required. The combination would improve write performance for workload without much negative effects for typical user workloads as the system gathers information about the state of an automatically managed memory so that the information will be available for the garbage collection output file as part of the garbage collection information when the garbage collection module that provides notification that the memory state is being adjusted by a garbage collection process, as taught by Schreiber [Par. 0028].

With respect to claim 2, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, wherein the GCU layout comprises an arrangement of storage units that span multiple separate semiconductor memory dies in the NVM that are allocated and erased as a unit (flash memory in the SSD needs to be erased before being rewritten where writing and reading are in pages while erasing is in blocks) [Zhou’s Par. 0004; Par. 0049-0051;  0023-0024; Par. 0033-0036].

With respect to claim 3, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, wherein the configuration of the NVM is (computing device to execute applications to identify garbage collection information to automatically adjust settings associated with garbage collection operation due to identifying memory configuration error and garbage collection activity issues or failures) [Schreiber’s Par. 0039-0040; Par. 000082-0083].

With respect to claim 4, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, wherein the configuration of the NVM is adjusted by changing a map metadata format used by the NVM, and wherein the map metadata format comprises second level map entries utilized as an address translation layer to translate logical to physical addresses of portions of the object data within the NVM, and first level map entries utilized to locate physical addresses within the NVM of the second level map entries (identifying garbage collection information and identifying flags associated with  performance based on analysis of the garbage collection information, identifying first portion or first level of the garbage collection information and second portion of a second level  of the garbage collection information) [Par. 0028-0030; Par. 0033-0034].

With respect to claim 5, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, wherein the configuration of the NVM is adjusted by changing each of a GCU layout, an ECC scheme and a map metadata format of the NVM (target adjustment parameter is identified and flash device adjusting the capacity of the over provisioning space according to the target adjustment parameter) [Zhou’s Par. 0064-0067; Par. 0059-0062].
With respect to claim 6, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, wherein the predicted remaining storage capacity of the NVM is a sliding, non-linear scale that indicates different total numbers of objects based on size ranges of the objects that can be accommodated for storage by the NVM (target adjustment parameter further comprising a garbage collection adjustment parameter, comprising performing according to the garbage collection adjustment parameter) [Zhou’ Par. 0066-0069]. 

With respect to claim 10, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, further comprising subsequent steps of storing a set of blocks from the client device to the NVM during retention of the object in the NVM, the blocks individually addressed via logical block addresses (LBAs) (target adjustment parameter further comprising a garbage collection adjustment parameter, comprising performing according to the garbage collection adjustment parameter, garbage collection on the user data) [Zhou’s Par. 0023-0024; Par. 0033-0036].

 With respect to claim 11, the combination Zhou and Schreiber teach method of a data storage device to store objects from a client device, further comprising a prior step of engaging in a data exchange between the client device and the storage device prior to the receiving of the object from the client device, the data exchange identifying an object handle for the object (adjustment parameter corresponding to the initial size of data, the target adjustment parameter being different from an adjustment parameter corresponding to expected size of data) [Par. 000064-0067; Par. 0054].


Allowable Subject Matter
Claims 12-20 are allowed.

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,356,061 (Vengerov) teaching maximizing throughput for a garbage collector system adjusting a tunable parameter for the garbage collector based on the level of performance to increase the throughput of the garbage collector.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136